Citation Nr: 0812157	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for heart disease has been received.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This appeal arises from a June 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied 
reopening of the veteran's claims for service connection for 
diabetes mellitus and heart disease. 

In July 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

In July 2005, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In April 
2007, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate the Board's decision.  The Court 
granted the motion that month, vacating and remanding the 
case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the facts of this case places the entire basis of 
the April 2007 joint motion into question.

The parties of the joint motion note that the record contains 
a completed VA Form 13055, dated May 1995.  The parties state 
that the RO "appeared unaware" that a completed form was of 
record when it resent the form to the veteran and "when it 
issued the decision on review by the Board."  See April 2007 
Joint Motion at page two. 

The parties of the joint motion appear to be referring to the 
fact that in January 2003, the RO made a second effort to 
obtain service medical records, without result. 

The clear reason the RO did not submit the May 1995 VA Form 
13055 to the Service Department was because it had already 
done so.  In August 1996, during another attempt by the 
veteran to reopen these claims, in VA Form 21-3101, the RO 
requested that the Service Department search for records 
based on the VA Form 13055 submitted by the veteran.  

The RO states:

Please search for all Service Medical Records.
See Vet's correspondence with copy of VA Form 13055

This statement clearly indicates that the RO was "aware" of 
the veteran's VA Form 13055, but that a prior effort to use 
this correspondence to locate additional records that would 
support the veteran's claims had been unsuccessful, as cited 
below.

In response to the RO's request for additional information in 
August 1996, it is reported by the service department that it 
is unable to identify the military organizations cited by the 
veteran in his May 1996 VA Form 13055.

In September 1996, the RO writes what appears to be the 
veteran's representative at that time and notes that the 
"reply from the Service Department has indicated that they 
are unable to identify the organization in which the veteran 
served with [in] England."  The RO requests additional 
information.  The veteran does not appear to have responded.    

The parties of the joint motion make no reference to the 
September 1996 letter from the RO or to the August 1996 VA 
Form 21-3101.

Simply stated, the parties of the joint motion are asking the 
RO to undertake action is has already effectively undertaken 
in this case in a prior claim filed by the veteran.

Notwithstanding the above, the Court order must be obeyed.  
The undersigned has considered deciding this case on the 
merits in light of the facts cited above.  However, to avoid 
additional needless litigation at the Court level, the Board 
believes that the following should be undertaken. 
Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant and his 
representative VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) as required by the recent 
decision of the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  As requested by the Court, the RO 
should attempt to "procure any relevant 
records available from NPRC using the 
information provided by Appellant in the 
complete VA Form 13055 [dated May 1996] of 
record, to include a request for any 
available morning reports that may be 
potentially corroborative of Appellant's 
claims." 

3.  Upon completion of this development, 
the RO should readjudicate all issues on 
appeal, considering any new evidence 
secured since the last supplemental 
statement of the case (SSOC).  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and his 
representative with another SSOC and 
afford him an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



